Per Curiam.
Appeal from an order granting defendants’ motion for leave to interposa an answer and defend in the action. The only question involved is whether the trial court abused its discretion in granting the relief. A careful eon*463sideration of the affidavits in support of the application, and those in opposition thereto, leads to an affirmance. The record will not justify the conclusion that there was an abuse of discretion. A discussion of the facts will serve no useful purpose.
Order affirmed.